DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received January 6, 2022 has been entered. Claims 1, 4-7, and 10-15 have been amended. Claims 2 and 3 have been canceled. Support for the Amendment is provided in the Applicant’s original disclosure, including Specification ¶ [0003] and the originally filed claims. 
Response to Arguments
The Applicant’s arguments received January 6, 2022 traversing the October 6, 2021 Non-Final Rejection have been fully considered. The arguments are persuasive in view of the Amendment and the rejections set forth in the Non-Final Rejection are accordingly withdrawn. New grounds of rejection are asserted below in view of the Amendment.
Prior Art
D1:	JP2009259746 to Misono et al. (previously cited).
D2:	W. Suksamai, I.S. Metcalfe, Measurement of proton and oxide ion fluxes in a working Y-doped BaCeO3 SOFC, Solid State Ionics, Volume 178, Issues 7–10, 2007, Pages 627-634, ISSN 0167-2738.
D3:	US2015/0147677 to Barnett et al. (previously cited).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
	Regarding Claim 1, D1 discloses a laminate structure of mixed ionic-electronic conductive electrolyte and electrode (Fig. 1, abstract, solid electrolyte layer 1, fuel electrode 2, air electrode 3), comprising: a dense electrolyte layer (Fig. 1, 11) that has a film thickness of 1 to 15 µm (para. 17 discloses a thickness of 1 micron which is within the claimed range) and a relative density of 95 to 100 vol% (para. 13 teaches a porosity of 5% or less which anticipates the claimed range), and which contains a first oxide having mixed ionic-electronic conductivity (para. 18-22, cerium metal oxide); a porous electrolyte layer (Fig. 1, porous electrolyte layer 12) which is laminated on the dense electrolyte layer (as shown by Fig. 1), has a film thickness of 1 to 10 µm (para. 17 teaches a thickness of 2 microns which is within the claimed range) and a relative porosity of 20 to 60% (which converts to a density of 40 to 80%) which anticipates the claimed density of 30 to 90 vol%, and which contains a second oxide having mixed ionic-electronic conductivity (para. 18-22, cerium alkali metal oxide); and a porous electrode which is laminated on the porous electrolyte layer (air electrode 3, Fig. 1).  

    PNG
    media_image1.png
    544
    766
    media_image1.png
    Greyscale

Figure 1 of D1, dense electrolyte layer 11, porous electrolyte layer 12, porous air electrode 3, solid oxide fuel cell 10
	
	While D1 discloses mixed conducting cerium based electrolyte materials, D1 is silent with respect to the electrolyte being mixed proton-electronic conducting, wherein the first oxide and/or the second oxide may be an oxide represented by A XB YO 3+Z, wherein A is at least one element selected from the group consisting of Sr, Ba, and La, wherein B is at least one element selected from the group consisting of Zr, Ce, Sc, Y, In, and Yb, and wherein 0.8 ≤X≤1.2, 0.8≤Y≤1.2, and -1≤Z≤1.
	D2 discloses cerium based mixed conducting electrolytes that exhibit mixed proton and ionic conductivity and are suitable for use as intermediate temperature SOFC electrolytes because of high ion conductivity at temperatures below that possible for conventional SOFC electrolyte materials (abstract, introduction section). D3 further discloses the mixed conducting electrolyte may comprise the formula BaCeO3 (BCY) (abstract) which anticipates the claimed formula when A is Ba, B is Ce, X and Y both equal 1 and Z equals zero. D2 further discloses the electrolyte material provides improved water transport and exhibits good performance over a temperature range of 500-800°C (abstract, introduction section, conclusion section).
	Before the effective filing date of the claimed invention it would have been obvious to have substituted the cerium based solid electrolyte material of D1, with the cerium based solid electrolyte material of D2 thus resulting in the claimed invention wherein the electrolyte being mixed proton-electronic conducting, wherein the first oxide and/or the second oxide may be an oxide represented by A XB YO 3+Z, wherein A is at least one element selected from the group consisting of Sr, Ba, and La, wherein B is at least one element selected from the group consisting of Zr, Ce, Sc, Y, In, and Yb, and wherein 0.8 ≤X≤1.2, 0.8≤Y≤1.2, and -1≤Z≤1. The motivation for doing so would have been to use a known cerium based solid electrolyte suitable for use in solid oxide fuel cells at intermediate temperature ranges as taught by D2. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 5, D1 further discloses a solid oxide cell having the laminate structure of mixed ionic- electronic conductive electrolyte and electrode as claimed in
	Regarding Claim 6, D1 further discloses a method for manufacturing a laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed inon the dense electrolyte layer and then firing at a second temperature (para. 27, sintering at 1200-1350°C to set the porosity of the porous electrolyte layer); and a step of forming the porous electrode by coating a third slurry on the porous electrolyte layer and then firing at a third temperature (para. 39, baked at 900°C).  
	Regarding Claim 7, D1 further discloses the method for manufacturing a laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 6, wherein the first temperature > the second temperature > the third temperature (as noted above with respect to Claim 6). The first temperature for firing the dense electrolyte is 1300-1450°C, the second temperature for firing the porous electrolyte is 1200-1350°C, and the third temperature may be 900°C for forming the porous electrode.
	Regarding Claim 8, D1 further discloses the method for manufacturing the solid oxide cell as claimed in claim 5, comprising: a step of forming the dense electrolyte layer by coating a first slurry on a first electrode (para. 37) and then firing at a first temperature (para. 36-37 1380°C); a step of forming the porous electrolyte layer by coating a second slurry on the dense electrolyte layer and then firing at a second temperature (para. 38, 1300°C); and a step of forming the porous electrode which is a second electrode by coating a third slurry on the porous electrolyte layer and then firing at a third temperature (para. 39, 900°C).  
	Regarding Claim 9, D1 further discloses the method for manufacturing the solid oxide cell as claimed in claim 8, wherein the first temperature > the second temperature > the third temperature (as noted above with respect to Claims 6-8). The first temperature for firing the dense electrolyte is 1300-1450°C, the second temperature for firing the porous electrolyte is 1200-1350°C, and the third temperature may be 900°C for forming the porous electrode.
	Regarding Claim 10, D1 further discloses a solid oxide cell having the laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 2 (Fig. 1).  
	Regarding Claim 11, D1 further discloses the solid oxide cell having the laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 3. (Fig. 1)  
	Regarding Claim 13, D1 further discloses the method for manufacturing a laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 2, comprising: a step of forming the dense electrolyte layer by coating a first slurry on a support body and then firing at a first temperature; a step of forming the porous electrolyte layer by coating a second slurry on the dense electrolyte layer and then firing at a second temperature; and a step of forming the porous electrode by coating a third slurry on the porous electrolyte layer and then firing at a third temperature (as noted above with respect to Claims 6-8). The first temperature for firing the dense electrolyte is 1300-1450°C, the second temperature for firing the porous electrolyte is 1200-1350°C, and the third temperature may be 900°C for forming the porous electrode.
	Regarding Claim 14, D1 further discloses the method for manufacturing a laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 3, comprising: a step of forming the dense electrolyte layer by coating a first slurry on a support body and then firing at a first temperature; a step of forming the porous electrolyte layer by coating a second slurry on the dense electrolyte layer and then firing at a second temperature; and a step of forming the porous electrode by coating a third slurry on the porous electrolyte layer and then firing at a third temperature (as noted above with respect to Claims 6-8). The first temperature for firing the dense electrolyte is 1300-1450°C, the second temperature for firing the porous electrolyte is 1200-1350°C, and the third temperature may be 900°C for forming the porous electrode. 
	
Claims 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied above, further in view of D3.
	Regarding Claim 4, D1 further discloses the laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 1, wherein the porous electrode contains an oxide (translation para. 30-39) that may be any suitable oxide material such as LSC, LSM, LSCF, and GDC (para. 30), and oxide that may comprise La0.6Sr0.4Co0.2Fe0.8 and LSCF powder (para. 39). This anticipates the claimed formula represented by A XB YO 3+Z (A= at least one element among Sr, Ba, and La, and B= at least one element among Zr, Ce, Sc, Y, In, and Yb, where 0.8 < X < 1.2, 0.8 < Y < 1.2, and -1 < Z < 1), and/or an oxide represented by Ce xM yO 2-z (M= at least one element among Sc, Y, Zr, In, La, Pr, Sm, Gd, and Yb, where 0.6 < x < 1.0, 0 < y < 0.4, and 0 < z < 0.5).
	D1 modified in view of D2 as asserted above with respect to Claim 1 results in the claimed oxide wherein A is selected from the group consisting of Sr, Ba, and La (Ba as taught by D2), B is at least one element selected from the group consisting of Zr, Ce, Sc, Y, In, Yb (where B is Ce or Ce+Y as taught by D2).
	D1 is silent with respect to the content percentage of the oxides in the porous electrode is 30 to 70 mass%.  
	D3 discloses SOFCs comprising a porous electrode with 50 mass% of CeGdO2 (para. 32, para. 72, para. 100, para. 106) and a solid oxide electrolyte wherein this structure provides a low operating temperature SOFC.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the porous cathode of D1 to comprise a content percentage of the oxides, such as Ce0.9Gd0.1O2 (para. 109), within the claimed range of 30 to 70% by mass and the motivation for doing so would have been to use a porous cathode composition known to be suitable for use in SOFCs within this range as taught by D3 and known to be suitable for low operating temperature SOFCs as taught by D3 when used within this range.
	Regarding Claim 12, D1 further discloses the solid oxide cell having the laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 4 (Fig. 2 of D1 as modified in view of D3 as asserted above with respect to Claim 4).  
	Regarding Claim 15, D1 and D3 are relied upon as above with respect to Claim 4, and D1 further discloses the method for manufacturing a laminate structure of mixed ionic-electronic conductive electrolyte and electrode as claimed in claim 4, comprising: a step of forming the dense electrolyte layer by coating a first slurry on a support body (para. 37) and then firing at a first temperature (para. 36-37 1380°C); a step of forming the porous electrolyte layer by coating a second slurry on the dense electrolyte layer and then firing at a second temperature (para. 38, 1300°C); and a step of forming the porous electrode which is a second electrode by coating a third slurry on the porous electrolyte layer and then firing at a third temperature (para. 39, 900°C).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729